Response to Arguments
	Reference is made to the following drawing:

    PNG
    media_image1.png
    413
    664
    media_image1.png
    Greyscale

Applicant’s arguments filed 01 March 2022 stating “Accordingly, the inner shaft 14 is radially constrained relative to the outer shaft 12 and thereby bumpers are not required. Radial movement that may require a bumper is prevented by use of the two bearings” have been fully considered but they are not persuasive. In regards to the bearing of Martin Figure 2 identified above, it is respectfully noted that such bearing constrains only radial outward movement of the shaft 14 relative to the protrusion identified above and, thus, does not serve to tie radial movement of shaft 14 to shaft 12. In regards to Martin bearing 18, it is respectfully noted that such a bearing does not serve to fix the shafts 12,14 to each other and, thus, cannot cause the shafts 12,14 to move radially in unison for all cases. As an example, for the case in which shaft 12 moves and/or deflects radially inwardly, corresponding radial movement would not be transferred to shaft 14 since bearing 18 cannot pull on shaft portion 16 of shaft 14. Furthermore, it is apparent that a bumper disposed on shaft 14 would be useful in such a case in order to limit such radially inward movement.
Applicant’s arguments filed 01 March 2022 addressing Corsmeier and Stephenson have been fully considered. The Office provides the following clarification: Stephenson discloses a bumper, while Corsmeier discloses a bump / protrusion / obstruction arranged at a location relative to other elements in a manner corresponding with claimed limitations / relationships and similar to that disclosed in Martin. The Office acknowledges that the claim does not use the term “obstruct” - however, a “bumper” is inherently 
Applicant’s arguments filed 01 March 2022 state “there is no rational reason present to modify the seal of martin between two relative rotating shafts with the fixed shaft coupling of Corsmeier”. To clarify the record, it is noted that there is no “seal of Martin” or “fixed shaft coupling of Corsmeier” relied upon in the rejection. The “seal of Martin” is considered to mean the seal of Corsmeier and the ”fixed shaft coupling of Corsmeier” is considered to mean the fixed shaft coupling of Martin. Reference is made to above explanations addressing these aspects.
Applicant’s arguments filed 01 March 2022 state “The fact that Corsmeier discloses a fixed coupling is fatal to the proposed combination”. To clarify the record, Corsmeier is not relied upon for disclosing a “fixed coupling”.
Applicant’s amendments filed 01 March 2022 overcome the previous claim objections. Accordingly, the amendments are entered. Since the arguments are not found to be persuasive, the previous prior art rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745